Rayonier

Performance Share Award Program

The number of shares to which a participant could become entitled under the
Performance Share Award Program (the "Program") can range from 50% to a maximum
of 175% of the Target Award depending on Rayonier's total shareholder return
("TSR") performance for the designated three-year Performance Period as compared
to the TSR performance of the companies that comprise the Standard & Poor's
Supercomposite Paper & Forest Products Index (the "S&P Forest Products Index")
and the National Association of Real Estate Investment Trust Equity REIT Index
(the "NAREIT Index") for the same period. There would be no payout if results
fall below the 4th Quintile performance threshold.



TSR is defined as stock price appreciation plus the reinvestment of dividends on
a quarterly basis. For purposes of performance measurement, TSR shall be the
final reported figure as may be adjusted by the Committee for unusual items to
avoid distortion in the operation of the Program.

TSR over the 3-year period will be calculated by measuring the value of a
hypothetical $100 investment in Rayonier shares as compared to an investment in
each of the companies comprising the benchmark indices.

TSR calculations of stock price appreciation will be the average of the closing
prices of Rayonier common shares and that of the companies comprising the two
indices for the 20 trading days preceding the starting and ending dates of the
performance period. Companies which enter or exit either of the benchmark
indices between the measurement dates are not included in the quintile rankings.

The final number of shares in the Award would be determined as follows.

 * The TSR performance of Rayonier and the companies of each of the benchmark
   indices are calculated and, for each of the indices, ranked in descending
   order and quintile groups established.
 * The payout percentage of Target Award for Rayonier's quintile performance
   against the companies of each index is set as noted below.

Quintile Performance



Payout as a

Percent of Target Awards

Quintile 1

80th Percentile and Above

175%

Quintile 2

60th -- 79th Percentile

137.5%

Quintile 3

40th -- 59th Percentile

100%

Quintile 4

20th -- 39th Percentile

50%

Quintile 5

Below the 20th Percentile

0%



Each result is multiplied by the corresponding Index Weighting. The two results
are totaled to determine the final payout level. (See the sample calculation,
attached).


Payment

, if any, is to be made in Rayonier Common Shares, and may be offset by the
number of shares equal in value to the amount needed to cover associated tax
liabilities.



Payment

will be made as soon as practicable following the completion of the performance
period.



Target awards will be prorated in cases of retirement, death, or disability in
accordance with Plan provisions.

Administration

January 2006



Rayonier

Performance Share Award Program

2006 Class

Awards



Exhibit--Example Share Payout Calculation

66.67% S&P Forest Products Index and 33.33% NAREIT Index

Assumptions:

Performance Period January 1, 2006 -- December 31, 2008

TSR Results for 3-Year Performance Period:



For
Two Indices:



For Rayonier:



Target Performance Share Award:

 

5,000 shares

 

QUINTILES

P&FP (66.67%)

Rayonier TSR

Rayonier's Quintile Ranking

Target Award Payout Percentage (TAPP)

Target Shares
x TAPP

x Index Weighting @66.67%

Quintile 1
(175%)

28.0% (Top)

27.6%

1

175%

8,750

5,834

Quintile 2
(137.5%)

22.0% (Top)









Quintile 3
(100%)

15.0% (Top)









Quintile 4
(50%)

10.0% (Top)









Quintile 5
(<50%)

No Payout









 

QUINTILES

NAREIT (33.33%)

Rayonier TSR

Rayonier's Quintile Ranking

Target Award Payout Percentage (TAPP)

Target Shares
x TAPP

x Index Weighting @33.33%

Quintile 1
(175%)

36.0% (Top)









Quintile 2
(137.5%)

30.0% (Top)

27.6%

2



137.5%

6,875

2,291

Quintile 3
(100%)

21.0% (Top)









Quintile 4
(50%)

15.0% (Top)









Quintile 5
(<50%)

No Payout













Total Performance Share Award:

8,125

1

No award payout for performance below the threshold for Quintile 4 (i.e.,
Quintile 5 performance).



Computation of Final Number of Shares in Award

S&P P&FP

NAREIT

1

Determine Rayonier's TSR quintile performance ranking for each Index.

Quintile 1

Quintile 2

2

Apply Target Award Payout Percentage to Rayonier's quintile ranking against
Target Share Award.

175%

137.5%

3

Calculate the number of shares based on each quintile ranking.

8,750

6,875

4

Calculate the 2006 weighted average number of shares for each Index.

5,834

2,291

5

Total the result for each Index to compute Total Performance Shares to be
awarded.

8,125